 248 DECISIONS OF NATIONAlRobbie, Gregory, Alex and Phillip Masterson, Co-partners, d/b/a Masterson's Food and Drinkand Donna Strong. Case 9-CA-1667222 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 5 April 1982 Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hear-ing in this proceeding was held at Louisville, Kentucky,on February 23, 1982, on complaint of the GeneralCounsel against Robbie, Gregory, Alex and Phillip Mas-terson, Copartners d/b/a Masterson's Food and Drink,herein called the Respondent or the Company. The com-plaint issued on May 20, 1981, upon a charge filed onApril 10, 1981, by Donna Strong, an individual. The solequestion to be decided is whether the Respondent dis-charged the Charging Party in violation of the statute.Briefs were filed by the General Counsel and the Re-spondent.Upon the entire record, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTSI. THE BUSINESS OF THE RESPONDENTDuring the 12-month period preceding the hearing, theEmployer received gross revenues in excess of $500,000in the operation of its public restaurant and catering busi-ness in Louisville, Kentucky. During the same 12-month267 NLRB No. 60L LABOR RELATIONS BOARDperiod the Respondent purchased lobsters valued at$9,800 which it received from out-of-state sources. It alsoreceived, during that same period, approximately$120,000 of revenues from American Express and$53,000 for services performed for Louisville Gas andElectric Company, a public utility company. I find thatthe Respondent is engaged in commerce within themeaning of the Act.II1. THE L ABOR ORGANIZATION INVOLVEDI find that International Brotherhood of ElectricalWorkers, Local 2100, affiliated with the InternationalBrotherhood of Electrical Workers, AFL-CIO-CLC, isa labor organization within the meaning of Section 2(5)of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The Case in BriefIn its restaurant and banqueting business this Companynot only serves meals to single and large groups of cus-tomers on its own premises, but also sends food by itsemployees to the premises of its customers for consump-tion there. This is called catering; i.e., a contract is madeto feed so many people at designated times somewhereaway from the Respondent's primary location. Also inthe city of Louisville, there is the Louisville Gas andElectric Company, with a great number of employees inits principal facility.In early March 1981 that company had a problem onits hands; the rank and file unionized, struck, and picket-ed the whole place. In order to provide food for thosepersons who did not strike-supervisors and white collarpeople, as indicated in the record, and, I suppose, alsoreplacements and others who chose not to strike-theGas Company contracted with the Respondent to do asort of off-premise catering job, bring food for the non-strikers just as it more often feeds wedding or Bar-Mitz-vah guests in relatively congenial environments. Whenword got around among the Respondent's employeesthat food would have to be carried across the picketlines and fed to the nonstrikers, there developed anunderstandable reluctance among some of them. The ca-tering agreement was in fact carried out on March 4, 5,and 6, with employees making the necessary deliveriesacross the picket line. Whether it continued thereafter isnot clear, but I think it did go on for some time anyhow.How long does not really matter.Late in the evening of March 6, at II or maybe 12o'clock at night, Donna Strong, one of the approximately45 servers-a useful synonym today for waitresses andwaiters-was discharged. She was one of many employ-ees, including others besides waitresses, who had givenmanagement to understand that, for reasons sufficientunto themselves, they would not cross the picket line inany work assignment should the Company schedulethem to go into the Gas Company premises as part oftheir work duties. Strong had told the catering and ban-queting manager, Sherry Reese Coleman, here calledColeman, at or about 3 o'clock that afternoon, what herfeelings were on the matter. She was not scheduled to MASTERSON'S FOOD & DRINKwork at the Gas Company that day, nor, indeed, was sheever scheduled to go there at all. A number of thingshappened after 3 p.m. on March 6 as Strong continuedon the job straight through until late at night. There isno evidence that there was any further talk about thestrike or about crossing the picket line, between Strongand any other member of management, after 3 p.m. thatday. And when she was fired, although there was a lotof acrimonious talk, with voices raised and indignantarms waved in many directions, no reference was madeby any of the actors to this business of working or refus-ing to work across the picket line.The complaint alleges that when Coleman, the man-ager, decided to discharge Strong, her reason was be-cause the waitress, at 3 o'clock, had voiced prounionsentiments, had aligned herself in concert with fellowemployees-to use a statutory phrase-to stand side byside with the unioneers who were together striking theGas Company, and never mind what Strong did between3 and 11 o'clock that day, or anything else that happenedafter 3 p.m. Denying any illegal emotion in her nowquestioned action, Coleman, on behalf of the Respond-ent, says she fired the lady for having been unpardonablyinsubordinate and disrespectful to her that very moment.And Strong, if her testimony be appraised in total-rather than out of context as suggested by the GeneralCounsel-virtually admitted not only two violations ofwork rules that same afternoon, but also a heated, loud-mouthed quarrel with lower supervisor, Fridoon Shir-ooni, which provoked the final confrontation betweenColeman and herself immediately preceding the midnightdischarge.No matter how I look at the case-failure of the Gen-eral Counsel to prove a prima facie case, convincing af-firmative evidence that the reason why she was fired wasbecause of personal misbehavior toward supervisors, or afinding that regardless of Strong's views about crossingthe picket line the Respondent would have fired heranyway (Wright Line, 251 NLRB 1083 (1980)), I mustdismiss the complaint.B. The EvidenceThe principal witnesses were Strong, the waitress,Shirooni, the supervisor immediately above her that day,and Coleman, the higher manager who is over Shirooni,and a number of other middle supervisors. The criticaltestimony involves three conversations Strong had, twowith Coleman and one with Shirooni. The substance ofwhat each participant said to the other in each of thesethree talks is clear and not disputed, once the colorationin the witnesses' versions, plus their animated and emo-tional attitude in the retelling, is swept aside. At 3o'clock Strong told Coleman she would not work acrossthe Gas Company picket line and Coleman told her itwas her duty to do that. At or about 11 o'clock Shiroonidirected Strong to put her name to a written disciplinaryreport he had made to record, in her personnel file, rulesviolations she had committed that afternoon, and she re-fused to sign. Lastly, after 11 p.m., Coleman told her tocome in to her office so she could talk to the waitressand set in order her dispute with Shirooni and her dis-obedient refusal to sign, and, again, Strong refused tocome over to talk about the subject at all in any respect.Since in each instance the subject of discourse, and theconflicting positions taken by the participants in the con-versations, touched upon personal and emotional feel-ings-the employee, the inferior actor, feeling denigrat-ed, the superior persons, the literal supervisors, resentinga lack of proper respect for their more importantstatus-all three of them understandably used strong lan-guage in defense of their positions. Were voices raised?How loud was the yelling? Did one or the other displaytoo much disrespect for the other's feeling of propriety?Did the waitress actually justify her sociological andphilosophical views about the right to strike to Coleman?Did Coleman, late at night, really "poke her finger" tooclose to Strong's breast when calling her down for refus-ing an order to come into the office to receive a lectureon proper behavior toward her supervisors? Too close alook at the transcript of testimony creats the impressionof a conflict in testimony, one witness giving the lie toanother about what happened. But in truth there is nodisagreement as to what happened, at least with respectto anything that is worth weighing in appraisal of themerits of the General Counsel's complaint. Where thetestimonial stories of these three witnesses vary in sub-stance at all, I credit the supervisors against Strong.Strong's marked exaggerations, her repetitive defensiveand argumentative interjections, her repeated evasions ofdirect answers to questions, in short, her general demea-nor at the hearing greatly impaired her credibility. Shornof the descriptive and argumentative defense languageused, to a degree, by all the waitresses at the hearing, thefollowing is what happened.When Strong finished her scheduled shift at or about 3o'clock that day, she was asked could she work the nextone also. She called home, arranged for a babysitter, andagreed to stay. In the talking between her and Colemanthe question of working at the Gas Company arose. Thatmuch is clear. According to Strong, the manager said thestrike had nothing to do with these employees, insisted"everybody in this Banquet Department is going to takepart in the strike," "got very angry," and several timestold her she was "quitting" by taking a contrary position.As Coleman recalled it, it was Strong who was upsetand brought up the subject to start with; the manager didnot deny saying a refusal would be the equivalent ofquitting the job. Since it is undisputed Strong was notthen, or ever, scheduled to work at the Gas Company, Ithink Coleman's testimony is the more reliable. Sheended by saying the matter was "left ...up in the air."Of beginning pertinence is the fact the manager didnot discharge Strong, as one would normally expect, ifshe had really become so incensed because of that oneissue, as the complaint says. The phrase "left up in theair" best describes how the disagreement came to rest.What the manager meant was that, if the moment evercame when Strong was in fact assigned to work at theGas Company catering contract, a refusal to perform herduties there would be the same as voluntarily abandon-ing her job. That point was never reached. Coleman didnot discharge the waitress then and there, as she could249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave done, and the subject was never mentioned be-tween the two of them thereafter.At or about 6 o'clock Strong was assigned to work ata dinner being served to a party of 500 people. Over her,in charge of the group, was Supervisor Shirooni. WhileStrong was in a food preparation room assisting someoneelse prepare salads, Shirooni entered and told her to stopdoing that and to carry the salads into the dining room.She continued to make salads instead. Here we will startwith the supervisor's version first. He said that the wait-ress' response to him was, "Why don't you fall in and dothese, and I go ahead and take the salad?" He left theroom for a few minutes to look after other things be-cause, as he said at the hearing, maybe the lady wastired, or disturbed about something else. Within minuteshe was back, saw Strong still standing there preparingsalads, and again told her to carry the salads to thediners. Again Strong ignored him, but finally did as shewas told. According to Strong, she ignored Shirooni'sfirst order because, with not enough salads ready, shethought the preparation work was more pressing at themoment than carrying the salads out. Strong continuedthat, when Shirooni returned, he was "very angry andhe started to scream at me," and, when she said therewere not any salads made, Shirooni repeated his order.Her final response, still from her testimony, is that shethen came back with: "Well, are you going to makesalads now, then?" Finally, she did as she was told.The last thing I intend to decide in this case is whowas right and who was wrong in this supervisor findingfault with an underling. At one point Strong admittedthere were "less than 20" salads already prepared whenShirooni first asked her to carry them out. She also saida carryout tray "normally" holds 8 to 10 salad plates.The supervisor could not have been entirely wrong. Didhe start screaming, as Strong again colored her story? Ido not know about that, but the fact remains he was thesupervisor, he was the man who gave orders, and thewaitress found herself in the position-sad to say, the lotof so many of us in this world-where she had no choicebut to obey.There is a fixed rule in this place that no employeewhile on duty or during any break period may sit in thedrinking lounge, or bar area, especially when he or she isin uniform. At 11 o'clock that fatal night Strong askedher supervisor could she take a break, and was told shecould take a half hour off. On her way somewhere else,she passed through the bar, saw two friends, employeesthen completely off duty, and sat down to talk withthem at a table where they were drinking beer. It was anabsolute violation of the .ules and she knew it. In a veryshort time Coleman happened to pass by and look in.Again a bit of variance in the testimony. Strong said sheasked the manager, "Is it okay if I just sit in here andtalk to Ra'ol and Edwin Ogaldcz" and that Coleman an-swered, "Sure. I don't see any reason why not." AsColeman related it, Strong asked "could she stay therefor a minute and talk to them" and she said "yes."Strong then started drinking coffee at the table. "Halfway through with my break"-this would be about 15minutes later-Shirooni, her then immediate supervisor,looked in, saw her still sitting and chatting, and saidnothing.The following tidbit may be self-serving but must beaccepted as true because it fits squarely into the rest ofthe tale. Shortly thereafter, while Coleman was havingdinner with two other supervisors, Shirooni came overto her and related how Strong had refused to bringsalads into the dining room when so ordered and thenbeen seen taking her break in uniform in the drinkinglounge. Coleman, believing, as she said at the hearing,that Shirooni had given permission in advance, asked hadShirooni given such permission. When Shirooni said no,the manager told him to write up a disciplinary report onStrong and have Supervisor Tomes witness it. It is an es-tablished system that there must always be two supervi-sors in attendance when such a disciplinary warning isissued.We come to the next drama scene. Shirooni wrote thedisciplinary report, in his own hand, called Strong to hisoffice, handed it to her, and asked her to sign it. She re-fused. Her version is that she was unable to read hishandwriting, and therefore just handed it back to him.First she testified that Shirooni "started to read the-thepiece of paper to me. And it-I don't remember specifi-cally what it said, but it was in regard to the salad inci-dent, that he felt that I had been trying to tell him whatto do, and that he had seen me in the bar drinking." Heranswer at this point was "I can't sign that. That's nottrue. I don't drink." With the supervisor insisting thatshe sign, she came back with, still according to her testi-mony: "I don't know what kind of games you're tryingto play ...I've been here all day. I've worked hard,I'm tired, I've got to finish busing this room. I have tobe back here at 8 o'clock in the morning, and I'm-thenI'm going to leave." Strong made clear in her testimonythat Shirooni accused her of drinking as he talked, notwhile reading the written report. The waitress, who doesnot drink, kept repeating that she said that to the super-visor several times. The written discipline was receivedin evidence; it is legible, and while detailing both thesalad incident and the sitting in the bar, it says nothingabout drinking.The supervisor put it differently. He handed her thereport, he told her to add any comment she thoughtproper, and to sign it. Her reaction, according to Shir-ooni, was: "I don't have the time to play your game,"and she rolled it up and "she threw it at my face," andshe walked away. Shirooni also added that he toldStrong exactly what was written on the paper. He wascorroborated by Pat Tomes, the other supervisor presentwhen the flareup took place. From Tomes' testimony:"She said she couldn't read it, and Fridoon read it, ex-plained it to her. She said she was not going to sign it, itwas not true, and that she was tired, and didn't want toplay these games. And she was-just had an arrogant at-titude about it .... Her attitude was not good about it,and she tossed it at Fridoon .... Q. Would you pleaseexplain the word 'tossed'? A. To toss is to throw."Again, I am convinced Shirooni's story is closer to thetruth than that of the waitress. If the supervisor wasreally disposed to build a false record of wrongdoing, as250 MASTERSON'S FOOD & DRINKthe complaint implies, he would have added the businessabout drinking in his report; he did not. Why should Ibelieve he made that one up on the spur of the moment?I will not decide with precision whether she politelyhanded the report back or threw (tossed?) it in his face.All that counts is that at this point matters finally cameto a head.The last scene took place outside the door of the man-ager's office. Indignant at Strong's at least apparent dis-respect toward his certainly more dignified level of au-thority, Shirooni paged his chief, Coleman, and com-plained of what had happened. With this the manager re-turned to her own office, together with other supervisorsshe had been with, saw Strong nearby, and called herinto the office for a talk. The waitress' first answer was:"I want to get this room bused. It's late. I want to getout of here." When Coleman repeated her order, the re-sponse was, "Look, I don't have time for these games.... It's late, and I'm tired, and I want to get out ofhere." Now the manager repeated: "Donna, I want tosee you in the banquet office right now." Strong's finalreply was that "she was not going to talk to me, that shewas just not going to talk to me."While Strong's recital here is more dramatic, it doesnot differ in substance. If anything, it serves all the moreto make the defense assertion-discharge for insubordina-tion-all the more convincing. As Strong would have it,it was Coleman who accused her of playing games, whoaccused her of drinking in the bar, who insisted she signthe reprimand or else. "And she kept screaming, and shestarted to poke her finger at me and shove me againstthe wall. And the whole time, you know, I'm trying totell her, 'Sherry, I don't drink. I wasn't drinking.' Andher voice got louder and she got really angry and shesaid, 'You were, I saw you drinking,' and she keptpoking at me .... I said, 'Maybe we need to get Gregor Alex. [two of the Masterson owners]. Maybe we needto talk to them.' And she said, 'You've already doneenough talking.' She said, 'I know you went to Alexright after you left my office,' she said, 'And I'm goingto have you know that I am your boss.' 'You're off theschedule from now on. Don't bother to come in tomor-row,' which I assumed meant that I was fired at thatpoint."It is at this point in her testimony that Strong's credi-bility, compared to that of the management witnesses,suffers the most. She undoubtedly was tired that night,after being on duty for 15 or 16 hours, and it is true thatin most places of employment clashes of this kind be-tween the lower echelon and people in authority happenall the time. But even allowing for a certain degree ofirritation honestly related by her a year after the events,it is obvious to me that she was adding in flammatoryfrills to her story as oblique support for the basic thrustof the complaint.ConclusionAs already stated, even ignoring all the facts support-ing the affirmative defense, I do not see a prima faciecase here. The manager quarreled with Strong over theprinciple of crossing a picket line, but she took no actionagainst her then. Strong did not disobey an order, or dis-regard a work assignment for any such reason; she wasnot told to go to work at the Gas Company. Fearfulafter disagreeing with Coleman, she went to Masterson,one of the owners, right after 3 o'clock, and appealed tohim for sympathetic understanding of her feelings. Hewas considerate and kind, made light of the matter, andeven promised to talk to Coleman to ease any tensionthat might have developed. This was the top man talk-ing, the real policymaker.There were others, many, who openly expressed thesame views as Strong told management that if asked theywould not cross that picket line. Still more significant isthe fact that Shirooni himself, who as a supervisor underthe statute could be fired with impunity even for out-right union activity, refused to work at the Gas Compa-ny. He said so flatly, although I do not know whether hein fact turned down a direct assignment. Probably not,because there is uncontradicted testimony that the workwas all performed by volunteers. With there being suffi-cient volunteers, at least up to that day, there was noreason for Coleman to fire Strong during March 6. Ifanimus to the point of discharge can be said to have ex-isted at all, it existed when Strong expressed her view.Finally, it was Coleman personally who had just offeredthe waitress the opportunity to work a second full shiftstarting at that moment. She could have taken back heroffer, but did not. What better proof that whatever themanager thought of people who like to honor a picketline, she did not deem it reason enough to fire anybody?I shall dismiss the complaint in its entirety. Thismeans, of course, also the second and quite distinct alle-gation that the Respondent committed a separate viola-tion of Section 8(a)(1) of the Act. When talking to strongat 3 o'clock about the employees' duty on this job tocross that picket line, Coleman asked who else was think-ing of refusing to work at the Gas Company if theyshould be requested to do so. The complaint calls this"coercive interrogation" concerning the "involvement offellow employees in concerted activities for the purposeof mutual aid or protection." The manager was responsi-ble for seeing that there were enough people available toperform the work for which they were paid; she had toknow how many might volunteer. I take this theory ofillegality to be a parallel between Coleman's questionand an employer's question-precisely as appraised in themultiple Board decisions cited in the General Counsel'sbrief-"Who else signed union authorization cards? Whoelse went to the union meeting last night?" It woulddemean this decision to waste one sentence in responseto such an argument. A case without substance does notgain strength with meaningless embellishments.Absent a prima facie case, there is really no reason fordiscoursing at length about why Coleman discharged thisone waitress. The General Counsel makes much of thefact that Strong was a very good employee; in fact thereare several periodic evaluations much to her credit re-ceived in evidence. She got a number of successiveraises. That very afternoon, when she went to talk toMasterson, the boss told her she was a desirable waitress.But what more than anything else completely kills thiscomplaint is the further absolute truth that the supervi-251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsors did not want to fire her at all. All Supervisor Shir-ooni wanted of her was that she sign the disciplinarynotice like everybody else. He did not tell her to gohome even after she discourteously refused. And whenthe manager wanted to lecture her for such improper be-havior, it was only for the purpose of teaching her alesson, not to get rid of her. This shows that the tworule violations she had committed during the day werenot, in the opinion of management, in themselves reasonfor dismissal. This is not, therefore, the so-called pretextcase.And no matter how artfully the General Counsel'sbrief seeks to cover up the two delinquencies by thewaitress that day, there they remain. It is one thing for asupervisor to give permission for disregarding a rulebefore the employee violates it, but it is something againto go soft and say okay after the offense is committed.Even then the supervisors were willing to forget aboutthat. It was only when later Strong again flouted author-ity, and told Shirooni to make the salads himself if he didnot like the way she choose to work, that it was decidedto put her in her place. The final straw was the waitress'repeatedly expressed indifference to the voice of authori-ty. I admire the General Counsel's skill in tempering theforce of a gale down to the gentle breath of a breeze.Rather than cross swords with her on so delicate a sub-ject, I will let a philosopher decide. "The relation be-tween superiors and inferiors is like that between thewind and the grass. The grass must bend when the windblows across it." (The Cunfucian Anaects, book XII, 19.)It can veritably be said that Strong paid the final pricebecause it was she who asked for it.Now, I am not authorized, indeed I do not considermyself qualified, to sit in judgment upon Coleman'smoral standards. She could have shown a little more tol-erance of the frailties of others. After all, Strong wastired, after working two consecutive shifts. But then, therecord indicates Coleman, too, had been on duty muchlonger than a normal workday. It was almost midnight.Perhaps the weaknesses of mankind-womankind?-simply showed up in what both Strong and Coleman didthat day. These are but the vicissitudes of life.RECOMMENDATION 'I hereby recommend that the complaint be, and ithereby is, dismissed.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.252